In an action to recover the reasonable value of work, labor, services and materials, defendant appeals from so much of an order of the Supreme Court, Queens County, dated. January 7, 1964, as: (1) granted plaintiff’s motion, pursuant to CPLR 3211 (subd. [b]) to dismiss as insufficient the second affirmative ..defense pleaded in defendant’s amended answer; and (2) granted plaintiff’s motion, pursuant to CPLR 3024 (subd. [b]), to strike out as prejudicial certain paragraphs- and sub-paragraphs of the first affirmative defense pleaded in said answer. Order, insofar as it grants plaintiff’s motion to dismiss as insufficient the second defense, pursuant to CPLR 3211 (subd. [b]), affirmed, without costs. No opinion. Appeal from that part of the order which grants plaintiff’s motion to strike out as prejudicial certain portions of the first defense, pursuant to CPLR 3024 (subd. [b]) dismissed, without costs. No appeal lies therefrom without permission (CPLR 5701, subd. [b], par. 3); and such permission has not been obtained. Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.